EXECUTIVE COPY

 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED. SUCH SECURITIES AND ANY SECURITIES OR SHARES ISSUED
HEREUNDER MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR
AN EXEMPTION THEREFROM UNDER SAID ACT. COPIES OF THE AGREEMENT COVERING THE
PURCHASE OF THESE SECURITIES AND RESTRICTING THEIR TRANSFER OR SALE MAY BE
OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD HEREOF TO
THE SECRETARY OF THE COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICES.
 
No. WC- _
  Date: April __, 2006

 
WARRANT TO PURCHASE COMMON STOCK
 
OF
 
WINWIN GAMING, INC.
 
This certifies that, for value received, ________________ or its registered
assigns (“Holder”) is entitled, subject to the terms and conditions set forth
below, to purchase from WINWIN GAMING, INC., a Delaware corporation (the
“Company”), in whole or in part a number of fully paid and nonassessable shares
(the “Warrant Shares”) of common stock, $0.01 par value per share, of the
Company (“Common Stock”), equal to the quotient obtained by dividing (a)
seventy-five percent (75%) of $__________ (the original principal amount of the
Note (as defined below)) by (b) the Exercise Price (as defined below) then in
effect. The number, character and Exercise Price of such shares of Common Stock
are subject to adjustment as provided below and all references to “Warrant
Shares” and “Exercise Price” herein shall be deemed to include any such
adjustment or series of adjustments. The term “Warrant” as used herein shall
mean this Warrant, and any warrants delivered in substitution or exchange
therefor as provided herein.
 
This Warrant is issued pursuant to that certain Secured Convertible Note and
Warrant Purchase Agreement, dated as of even date herewith (the “Purchase
Agreement”), by and among the Company, the initial holder of this Warrant and
the other Purchasers party thereto, pursuant to which the initial holder of this
Warrant purchased a secured convertible promissory note of the Company (the
“Note”, and together with the other non-transferable secured convertible
promissory notes issued pursuant to the Purchase Agreement, the “Notes”). The
holder of this Warrant is subject to certain restrictions, and entitled to
certain rights, as set forth in the Purchase Agreement. The Purchase Agreement
is incorporated herein by reference as though fully set forth herein.
 
1.  Shares Subject to Warrant. Subject to the terms and conditions set forth
herein this Warrant shall be exercisable, in whole or in part, at the election
of the Holder of this Warrant, to purchase a number of fully paid and
nonassessable shares of Common Stock at any time prior to the Expiration Date
(as defined below).
 
 
 

--------------------------------------------------------------------------------

 
2.  Exercise Price. The exercise price under this Warrant (the “Exercise Price”)
shall be fifty cents ($0.50) per share of Common Stock, subject to the
adjustments set forth in Section 12 hereof.
 
3.  Term of Warrant. Subject to the terms and conditions set forth herein, this
Warrant shall be exercisable, in whole or in part, during the term (the
“Exercise Period”) commencing on the date hereof and ending at 5:00 p.m.,
Eastern standard time, on the five (5) year anniversary of the date hereof and
shall be void thereafter.
 
4.  Exercise of Warrant.
 
(a)  Cash Exercise. This Warrant may be exercised by the Holder during the
Exercise Period by (i) the surrender of this Warrant to the Company, with the
Notice of Exercise annexed hereto duly completed and executed on behalf of the
Holder, at the office of the Company (or such other office or agency of the
Company as it may designate by notice in writing to the Holder at the address of
the Holder appearing on the books of the Company) and (ii) the delivery of
payment to the Company, for the account of the Company, by cash, wire transfer
of immediately available funds to a bank account specified by the Company,
certified or bank cashier’s check, cancellation of indebtedness, or by any
combination of the foregoing, of the Exercise Price for the number of Warrant
Shares specified in the Notice of Exercise in lawful money of the United States
of America. The Company agrees that such Warrant Shares shall be deemed to be
issued to the Holder as the record holder of such Warrant Shares as of the close
of business on the date on which this Warrant shall have been surrendered and
payment made for the Warrant Shares as aforesaid. A stock certificate or
certificates for the Warrant Shares specified in the Exercise Form shall be
delivered to the Holder as promptly as practicable thereafter. If this Warrant
shall have been exercised only in part, the Company shall, at the time of
delivery of the stock certificate or certificates, deliver to the Holder a new
Warrant evidencing the rights to purchase the remaining Warrant Shares, which
new Warrant shall in all other respects be identical with this Warrant. No
adjustments shall be made on Warrant Shares issuable on the exercise of this
Warrant for any dividends or distributions paid or payable to holders of record
of Common Stock prior to the date as of which the Holder shall be deemed to be
the record holder of such Warrant Shares.
 
(b)  Cashless Exercise. In lieu of exercising this Warrant pursuant to
Section 4(a), this Warrant may be exercised by the Holder by the surrender of
this Warrant to the Company, with a duly executed Notice of Exercise marked to
reflect a “Cashless Exercise” and specifying the number of shares of Common
Stock to be purchased, during normal business hours on any Business Day (as
defined below) during the Exercise Period. The Company agrees that such shares
of Common Stock, as applicable, shall be deemed to be issued to the Holder as
the record holder of such shares of Common Stock, as applicable, as of the close
of business on the date on which this Warrant shall have been surrendered as
aforesaid. Upon such exercise, the Holder shall be entitled to receive shares
equal to the value of this Warrant (or the portion thereof being canceled) by
surrender of this Warrant to the Company together with notice of such election
in which event the Company shall issue to Holder a number of shares of Common
Stock, as applicable, computed as of the date of surrender of this Warrant to
the Company using the following formula:
 
 
-2-

--------------------------------------------------------------------------------

 
X = Y (A-B)
                             A
 

 
Where
X =
the number of shares of Common Stock, as applicable, to be issued to Holder
under this Section 4(b);

   
Y =
the number of shares of Common Stock, as applicable, otherwise purchasable under
this Warrant (as adjusted to the date of such calculation);

   
A =
the fair market value of one share of the Common Stock, as applicable, at the
date of such calculation;

   
B =
the Exercise Price (as adjusted to the date of such calculation).

 
(c)  Fair Market Value. For purposes of the above calculation, fair market value
of one share of Common Stock, as applicable, shall be determined by the
Company’s Board of Directors in good faith; provided, however, that where there
exists a public market for the Company’s Common Stock at the time of such
exercise, the fair market value per share of Common Stock shall be the average
of the closing bid and asked prices of the Common Stock quoted in the
Over-The-Counter Market Summary or the last reported sale price of the Common
Stock or the closing price quoted on the Nasdaq National Market or any exchange
on which the Common Stock is listed, whichever is applicable, as published in
the Western Edition of The Wall Street Journal for the five (5) trading days
prior to the date of determination of fair market value (which date shall be the
date of receipt of the notice of exercise from the Holder).
 
(d)  This Warrant shall be deemed to have been exercised immediately prior to
the close of business on the date of its surrender for exercise as provided
above, and the person entitled to receive the shares of Common Stock issuable
upon such exercise shall be treated for all purposes as the holder of record of
such shares as of the close of business on such date. As promptly as practicable
on or after such date, the Company at its expense shall issue and deliver to the
person or persons entitled to receive the same a certificate or certificates for
the number of shares issuable upon such exercise. In the event that this Warrant
is exercised in part, the Company at its expense will execute and deliver a new
Warrant of like tenor exercisable for the number of shares for which this
Warrant may then be exercised.
 
5.  No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. In lieu of
any fractional share to which the Holder would otherwise be entitled, the
Company shall make a cash payment equal to the Exercise Price multiplied by such
fraction.
 
6.  Replacement of Warrant. On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and substance to the Company or, in the case of
mutilation, on surrender and cancellation of this Warrant, the Company at its
expense shall execute and deliver, in lieu of this Warrant, a new warrant of
like tenor and amount.
 
7.  Rights of Stockholders. Subject to Sections 10 and 12 of this Warrant, the
Holder shall not be entitled to vote or receive dividends or be deemed the
holder of Common Stock for any purpose, and nothing contained herein shall be
construed to confer upon the Holder, as such, any of the rights of a stockholder
of the Company or any right to vote for the election of directors or upon any
matter submitted to stockholders at any meeting thereof, or to give or withhold
consent to any corporate action (whether upon any recapitalization, issuance of
stock, reclassification of stock, change of par value, or change of stock to no
par value, consolidation, merger, conveyance or otherwise) or to receive notice
of meetings, or to receive dividends or subscription rights or otherwise until
the Warrant shall have been exercised as provided herein.
 
 
-3-

--------------------------------------------------------------------------------

 
8.  Transfer of Warrant.
 
(a)  Warrant Register. The Company will maintain a register (the “Warrant
Register”) containing the names and addresses of the Holder or Holders. Any
Holder of this Warrant or any portion thereof may change such Holder’s address
as shown on the Warrant Register by written notice to the Company requesting
such change. Any notice or written communication required or permitted to be
given to the Holder may be delivered or given by mail to such Holder as shown on
the Warrant Register and at the address shown on the Warrant Register. Until
this Warrant is transferred on the Warrant Register of the Company, the Company
may treat the Holder as shown on the Warrant Register as the absolute owner of
this Warrant for all purposes, notwithstanding any notice to the contrary.
 
(b)  Warrant Agent. The Company may, by written notice to the Holder, appoint an
agent for the purpose of maintaining the Warrant Register referred to in Section
8(a) above, issuing the Warrant Shares or other securities then issuable upon
the exercise of this Warrant, exchanging this Warrant, replacing this Warrant or
any or all of the foregoing. Thereafter, any such registration, issuance,
exchange or replacement, as the case may be, shall be made at the office of such
agent.
 
(c)  Transferability and Nonnegotiability of Warrant. This Warrant may not be
transferred or assigned in whole or in part without compliance with all
applicable federal and state securities laws by the transferor and the
transferee (including the delivery of investment representation letters, legal
opinions and market standoff agreements reasonably satisfactory to the Company,
if such are requested by the Company). Notwithstanding the foregoing, no
investment representation letter or opinion of counsel shall be required for any
transfer of this Warrant (or any portion thereof) or any shares of Common Stock
issued upon exercise hereof in compliance with Rule 144 of the Securities Act of
1933, as amended (the “Act”); provided that in each case the transferee agrees
in writing to be subject to the terms of this Warrant (including, without
limitation, this Section 8(c)). Subject to the provisions of this Warrant with
respect to compliance with the Act, title to this Warrant may be transferred by
endorsement (by the Holder executing the Assignment Form annexed hereto) and
delivery in the same manner as a negotiable instrument transferable by
endorsement and delivery.
 
(d)  Exchange of Warrant Upon a Transfer. On surrender of this Warrant for
exchange, properly endorsed on the Assignment Form and subject to the provisions
of this Warrant with respect to compliance with the Act and with the limitations
on assignments and transfers and contained in this Section 8, the Company at its
expense shall issue to or on the order of the Holder a new warrant or warrants
of like tenor, in the name of the Holder or as the Holder (on payment by the
Holder of any applicable transfer taxes) may direct, for the number of shares
issuable upon exercise hereof.
 
 
-4-

--------------------------------------------------------------------------------

 
(e)  Compliance with Securities Laws.
 
(i)  The Holder of this Warrant, by acceptance hereof, acknowledges that the
Holder is an “accredited investor” as that term is defined in Rule 501(a) of
Regulation D promulgated under the Act, and this Warrant and the Warrant Shares
to be issued upon exercise hereof are being acquired solely for the Holder’s own
account and not as a nominee for any other party, and for investment, and that
the Holder will not offer, sell or otherwise dispose of this Warrant or any
Warrant Shares to be issued upon exercise hereof except under circumstances that
will not result in a violation of the Act or any applicable state securities
laws. Upon exercise of this Warrant, the Holder shall, if requested by the
Company, confirm in writing, in a form satisfactory to the Company, that the
Warrant Shares so purchased are being acquired solely for the Holder’s own
account and not as a nominee for any other party, for investment, and not with a
view toward distribution or resale.
 
(ii)  This Warrant and all Warrant Shares issued upon exercise hereof shall be
stamped or imprinted with a legend in substantially the following form (in
addition to any legend required by state securities laws):
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED. SUCH SECURITIES AND ANY SECURITIES OR SHARES ISSUED
HEREUNDER MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR
AN EXEMPTION THEREFROM UNDER SAID ACT. COPIES OF THE AGREEMENT COVERING THE
PURCHASE OF THESE SECURITIES AND RESTRICTING THEIR TRANSFER OR SALE MAY BE
OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD HEREOF TO
THE SECRETARY OF THE COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICES.
 
(iii)  The Company agrees to remove promptly, upon the request of the holder of
this Warrant and Warrant Shares issuable upon exercise of the Warrant, the
legend set forth in Section 8(e)(ii) above from the documents/certificates for
such securities upon full compliance with this Agreement and Rule 144.
 
9.  Reservation of Stock. The Company covenants to take all such necessary
action to authorize and reserve a sufficient number of shares of Common Stock to
provide for the issuance of Common Stock upon exercise of this Warrant. The
Company further covenants that all shares that may be issued upon the exercise
of rights represented by this Warrant and payment of the Exercise Price, all as
set forth herein, will be free from all taxes, liens and charges in respect of
the issue thereof (other than taxes in respect of any transfer occurring
contemporaneously or otherwise specified herein).
 
 
-5-

--------------------------------------------------------------------------------

 
10.  Notices.
 
(a)  Whenever the Exercise Price or number of shares purchasable hereunder shall
be adjusted pursuant to Section 12 hereof, the Company shall issue a certificate
signed by an executive officer setting forth, in reasonable detail, the event
requiring the adjustment, the amount of the adjustment, the method by which such
adjustment was calculated, and the Exercise Price and number of shares
purchasable hereunder after giving effect to such adjustment, and shall cause a
copy of such certificate to be mailed (by first-class mail, postage prepaid) to
the Holder of this Warrant.
 
(b)  In case:
 
(i)  the Company shall take a record of the holders of its Common Stock (or
other stock or securities at the time receivable upon the exercise of this
Warrant) for the purpose of entitling them to receive any dividend or other
distribution, or any right to subscribe for or purchase any shares of stock of
any class or any other securities, or to receive any other right;
 
(ii)  of any capital reorganization of the Company, any reclassification of the
capital stock of the Company, any consolidation or merger of the Company with or
into another corporation, or any conveyance of all or substantially all of the
assets of the Company to another corporation;
 
(iii)  of any voluntary dissolution, liquidation or winding-up of the Company;
or
 
(iv)  of any redemption or conversion of all outstanding Common Stock;
 
then, and in each such case, the Company will mail or cause to be mailed to the
Holder or Holders a notice specifying, as the case may be, (A) the date on which
a record is to be taken for the purpose of such dividend, distribution or right,
and stating the amount and character of such dividend, distribution or right, or
(B) the date on which such reorganization, reclassification, consolidation,
merger, conveyance, dissolution, liquidation, winding-up, redemption or
conversion is to take place, and the time, if any is to be fixed, as of which
the holders of record of Common Stock shall be entitled to exchange their shares
of Common Stock for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation or winding-up. Such notice shall be mailed at least ten
(10) days prior to the date therein specified.
 
(c)  All such notices, advices and communications shall be delivered tot he
address of the Holder on record with the Company and shall be deemed to have
been received (i) in the case of personal delivery, on the date of such delivery
and (ii) in the case of mailing, on the third (3rd) business day following the
date of such mailing.
 
11.  Amendments. Subject to Section 13(d) below, this Warrant and any term
hereof may be changed, waived, discharged or terminated only by an instrument in
writing signed by the party against which enforcement of such change, waiver,
discharge or termination is sought.
 
 
-6-

--------------------------------------------------------------------------------

 
12.  Adjustments. The Exercise Price and the number of shares purchasable
hereunder are subject to adjustment from time to time as follows:
 
(a)  Additional Shares of Common Stock. In the event the Company shall at any
time after the Closing (as defined in the Purchase Agreement) issue Additional
Shares of Common Stock (defined herein), without consideration or for a
consideration per share less than the applicable Exercise Price in effect
immediately prior to such issue (“Dilutive Issuance”), then the Exercise Price
shall be adjusted to a price determined by multiplying the applicable Exercise
Price in effect immediately prior to the Dilutive Issuance by a fraction:
 
(i)  the numerator of which shall be (1) the number of shares of Common Stock
issued or issuable on exercise of all outstanding options, warrants and
convertible securities outstanding immediately prior to the Dilutive Issuance,
plus (2) the number of shares of Common Stock that the aggregate consideration,
if any, received by the Company in connection with the Dilutive Issuance would
purchase at such Exercise Price, and
 
(ii)  the denominator of which shall be (1) the number of shares of Common Stock
issued or issuable on exercise of all outstanding options, warrants and
convertible securities outstanding immediately prior to the Dilutive Issuance,
plus (2) the number of shares of Common Stock issued or deemed issued in the
Dilutive Issuance;
 
provided that if such issuance or deemed issuance was without consideration,
then the Company shall be deemed to have received an aggregate of one tenth of
one cent ($.001) of consideration for all such Additional Shares of Common Stock
issued or deemed to be issued. For purposes of the foregoing paragraph,
“Additional Shares of Common Stock” shall mean any issuances of equity
securities (or securities convertible into equity securities) of the Company,
other than the following:


(A) shares of Common Stock issued or issuable by reason of a dividend, stock
split, split-up or other distribution of shares of Common Stock as described in
Section 12(b), (c) or (d) hereof;


(B) up to Thirteen Million Six Hundred Eighty-Nine Thousand Seven Hundred
Seventeen (13,689,717) shares of Common Stock actually issued upon the exercise
of stock options;
(C) shares of Common Stock actually issued upon conversion of convertible
securities outstanding as of the date hereof and as set forth on Schedule 4.2 of
the Purchase Agreement, in each case provided such issuance is pursuant to the
terms of such option or convertible security;


(D) shares of Common Stock issuable upon conversion of the Notes and upon
exercise of the Warrants; or


(E) securities in connection with a transaction where all of the Holders have
indicated in writing that the transaction should be exempt from the
anti-dilution adjustment provisions hereof.


 
-7-

--------------------------------------------------------------------------------

 
(b)  Reclassification, etc. If the Company, at any time while this Warrant or
any portion thereof remains outstanding and unexpired, by reclassification of
securities or otherwise, shall change any of the securities as to which purchase
rights under this Warrant exist into the same or a different number of
securities of any other class or classes, this Warrant shall thereafter
represent the right to acquire such number and kind of securities as would have
been issuable as the result of such change with respect to the securities that
were subject to the purchase rights under this Warrant immediately prior to such
reclassification or other change and the Exercise Price therefor shall be
appropriately adjusted, all subject to further adjustment as provided in this
Section 12.
 
(c)  Split, Subdivision or Combination of Shares. If the Company, at any time
while this Warrant or any portion thereof remains outstanding and unexpired,
shall split, subdivide or combine the outstanding shares of Common Stock into a
different number of shares of Common Stock, as applicable, then (i) in the case
of a split or subdivision, the Exercise Price for such securities shall be
proportionately decreased and the Warrant Shares issuable upon exercise of this
Warrant shall be proportionately increased, and (ii) in the case of a
combination, the Exercise Price for such Warrant Shares shall be proportionately
increased and the securities issuable upon exercise of this Warrant shall be
proportionately decreased.
 
(d)  Adjustments for Dividends in Stock or Other Securities or Property. If,
while this Warrant or any portion hereof remains outstanding and unexpired, the
holders of Common Stock, as applicable, shall have received, or, on or after the
record date fixed for the determination of eligible stockholders, shall have
become entitled to receive, without payment therefor, additional shares of
Common Stock, as applicable, by way of dividend, then and in each case, this
Warrant shall represent the right to acquire, in addition to the number of
shares of the security receivable upon exercise of this Warrant, and without
payment of any additional consideration therefor, the amount of such additional
shares of Common Stock, as applicable, that such holder would hold on the date
of such exercise had it been the holder of record of that number of shares of
Common Stock, as applicable, receivable upon exercise of this Warrant on the
date hereof and had thereafter, during the period from the date hereof to and
including the date of such exercise, retained such shares and/or all other
additional stock available by it as aforesaid during such period, giving effect
to all adjustments called for during such period by the provisions of this
Section 12.
 
(e)  Registration Statement. Pursuant to Section 2.4(b) of the Investor Rights
Agreement, in the event that the registration statement required to be filed by
the Company thereunder is not declared effective within one hundred eighty (180)
days following the Closing, the Exercise Price shall be reduced by $0.025 per
share for each thirty (30) day period that the effectiveness of the registration
statement is delayed, but in no event shall this provision cause the Exercise
Price to be reduced below $0.40 per share.
 
(f)  No Impairment. The Company will not, by any voluntary action, avoid or seek
to avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Company, but will at all times in good faith assist
in the carrying out of all the provisions of this Section 12 and in the taking
of all such action as may be necessary or appropriate in order to protect the
rights of the Holder of this Warrant against impairment.
 
 
-8-

--------------------------------------------------------------------------------

 
13.  Miscellaneous.
 
(a)  This Warrant shall be governed by the laws of the State of New York as
applied to agreements entered into in the State of New York by and among
residents of the State of New York.
 
(b)  Choice of Venue; Waiver of Right to Jury Trial.
 
(i) THIS WARRANT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE DEEMED MADE, EXECUTED, PERFORMED AND CONSTRUED IN ACCORDANCE WITH AND BE
GOVERNED BY THE LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS WARRANT OR ANY OTHER DOCUMENT MAY BE BROUGHT IN THE COURTS
OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS WARRANT, EACH PARTY HEREBY IRREVOCABLY ACCEPTS
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HEREBY FURTHER
IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION
OVER SUCH PARTY, AND AGREES NOT TO PLEAD OR CLAIM IN ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS WARRANT OR ANY OTHER DOCUMENT BROUGHT IN ANY OF
THE AFORESAID COURTS THAT ANY SUCH COURT LACKS PERSONAL JURISDICTION OVER SUCH
PARTY. EACH PARTY FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF
ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING
OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO ANY SUCH
PARTY AT ITS ADDRESS FOR NOTICES AS PROVIDED HEREIN, SUCH SERVICE TO BECOME
EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER
ANY OTHER DOCUMENT THAT SUCH SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE PARTY UNDER THIS
WARRANT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY PARTY IN ANY OTHER
JURISDICTION.
 
(ii) EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS WARRANT OR ANY OTHER
DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (i) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.
 
 
-9-

--------------------------------------------------------------------------------

 
(iii) EACH OF THE PARTIES TO THIS WARRANT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS WARRANT, THE OTHER DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.
 
(c)  In the event of a dispute with regard to the interpretation of this
Warrant, the prevailing party shall be entitled to collect the cost of
attorney’s fees, litigation expenses or such other expenses as may be incurred
in the enforcement of the prevailing party’s rights hereunder.
 
(d)  This Warrant shall be exercisable as provided for herein, except that if
the expiration date of this Warrant shall fall on a day other than a Business
Day, the expiration date for this Warrant shall be extended to 5:00 p.m. Eastern
standard time on the next following Business Day. For purposes of this Warrant,
“Business Day” shall mean any day except a Saturday, Sunday or other day on
which commercial banks in New York, New York or Las Vegas, Nevada are authorized
by law to close.
 
(e)  This Warrant shall only be amended with the prior written consent of the
Company and the Holder hereof.
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 
-10-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has caused this Warrant to be executed by
its officer thereunto duly authorized.

        COMPANY:       WINWIN GAMING, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title:

 
 
 
-11-

--------------------------------------------------------------------------------

 
EXECUTIVE COPY

NOTICE OF EXERCISE
 
To: WINWIN GAMING, INC.
 
(1) The undersigned hereby:
 

  __________  
elects to purchase __________ shares of Common Stock of WINWIN GAMING, INC.
pursuant to the terms of the attached Warrant.

 
(2) The undersigned hereby:
 

  __________  
elects to purchase such securities by tender herewith of payment of the purchase
for such shares in full; or

 

  __________  
elects to exercise the Cashless Exercise features of the attached Warrant with
respect to such securities pursuant to the terms of such Warrant.

 
(3) In exercising this Warrant, the undersigned hereby confirms and acknowledges
that the securities being issued hereby are being acquired solely for the
account of the undersigned and not as a nominee for any other party, or for
investment, and that the undersigned will not offer, sell or otherwise dispose
of any such securities, except under circumstances that will not result in a
violation of the Securities Act of 1933, as amended, or any applicable state
securities laws.
 
(4) Please issue a certificate or certificates representing said securities in
the name of the undersigned:
 

         
(Name)

 
 
(5) Please issue a new Warrant for the unexercised portion of the attached
Warrant in the name of the undersigned:
 

         
(Name)

 
 
(6) Capitalized terms used herein shall have the meanings ascribed to them in
the Note.
 
 

     
(Date)
  (Signature of Registered Holder)           (Name of Registered Holder)

 
 
 
 

--------------------------------------------------------------------------------

 
EXECUTIVE COPY


 
ASSIGNMENT FORM


(To be signed only upon assignment of Warrants)


FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto the
assignee named below all of the rights of the undersigned represented by the
attached Warrant with respect to the number of Warrant Shares covered by the
Warrant set forth below:


(Name and Address of Assignee Must Be Printed or Typewritten)
 

 
Name of Assignee
 
Social Security No.
or Tax I.D. No.
 
Address
 
No. of Shares
                           

 
 
and does hereby irrevocably constitute and appoint   Attorney to transfer said
Warrants on the books of the Company, with full power of substitution in the
premises.


Dated: ________


________________________________________________
Signature of Registered Holder


Note: The signature on this assignment must correspond with the names as it
appears upon the face of the Warrant to Purchase Common Stock in every
particular, without alteration or enlargement or any change whatever.